MORRISON, Presiding Judge.
Petitioner made an application for writ of habeas corpus to this court alleging that he had been coerced into pleading guilty in the 92nd District Court of Hidalgo County.
This court ordered the judge of said court to develop the facts. This has been done. The appellant was represented at the hearing, and a statement of facts consisting of 356 pages has been forwarded to this court. Petitioner testified fully concerning the alleged brutality which was inflicted upon him prior to the time he entered a plea of guilty to the offense of forgery.
The state called as witnesses all those whom the appellant *354named as having taken part in coercing him into entering such plea, and each of them denied any illegal conduct toward petitioner.
In determining if a denial of due process has occurred, this .court, as well as the Supreme Court of the United States, arrives at a conclusion by an independent examination of the undisputed facts. McHenry v. State, 163 Texas Cr. Rep. 436, 293 S.W. 2d 773. We find none of any probative force in the record before us here.
The writ of habeas corpus is denied.